Appellant was convicted of unlawfully obstructing a public road, his punishment being assessed at a fine of $25.
The statement of facts contained in the record was filed within twenty days after adjournment of the court, but the record does not contain an order allowing the filing of the evidence after the term of court adjourned. The certificate of the clerk shows that there was no order entered at all allowing the filing of the statement of facts after adjournment of court. Therefore, under numerous decisions the evidence can not be considered. In the absence of a statement of facts there is nothing that can be considered. The motion for new trial alleges that the verdict and judgment are not sustained by the evidence, but contrary to it. Of course, without the evidence we can not review this question. Grounds Nos. 1 and 2 allege that the court erred in overruling objections to the testimony of certain witnesses. These matters can not be considered because bills of exception are not reserved; at least are not found in the transcript. Another ground alleges the court erred in refusing to permit the defendant to prove certain facts by the witness Bailey. This is not verified by bill of exceptions and can not be considered. The fourth ground alleges that the court erred in refusing to permit the defendant to prove by another witness, who was road overseer, certain facts. This matter is in the same condition as the others and can not be considered because a bill of exceptions is not presented.
As the record is presented to us the judgment must be affirmed.
Affirmed.